Citation Nr: 1517312	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include a bipolar disorder and post-traumatic stress disorder (PTSD).  

3.   Entitlement to service connection for neuropathy of all extremities.  

4.  Entitlement to service connection for radiculopathy of the upper extremities and the right lower extremity.

5.  Entitlement to service connection for a disorder of the cervical spine.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

9.  Entitlement to service connection for metastatic skeletal disease, claimed as due to radiation.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

11.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound (SMC A&A/HB).

12.  Entitlement to service connection for the cause of the Veteran's death.   


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Army from July 1979 to July 1983 and in the Marines from March 1986 to February 1990.  The Veteran died in March 2011.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision was after the Veteran's death.  The August 2012 rating decision stated that the appellant, the Veteran's surviving spouse, could be substituted in an appeal in which the Veteran died on or after October 10, 2008, by filing VA Form 21-534, within one year of the Veteran's death.  In this case, VA Form 21-534 was filed after the Veteran's death later in March 2011, within that time limit.  Unlike claims for accrued benefits that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant is able to submit additional evidence and testimony that was not of record at the time of the Veteran's death.  

Historically, an August 2007 rating decision denied service connection for a low back disorder and for PTSD (which was recharacterized as bipolar disorder) and he was notified by letter later that month of that denial.  He did not appeal that decision.  In December 2010 he claimed service connection for a bipolar disorder.  

Recent case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the application to reopen a claim for service connection for a psychiatric disorder to the broader issue of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include a bipolar disorder and PTSD, as reflected on the cover page. 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of these paperless, electronic claims files reflects that VA treatment (CAPRI) records and private treatment records are of record.  

The issues of de novo adjudication of the claims for service connection for a low back disorder; for service connection for an acquired psychiatric disorder, to include a bipolar disorder and PTSD; for neuropathy of all extremities; and for radiculopathy of the upper extremities and the right lower extremity; as well as entitlement to a TDIU rating and to SMC A&A/HB are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation or herbicides during either period of active duty.  

2.  The August 2007 rating decision denied service connection for a low back disorder and for a bipolar disorder and PTSD and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

3.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

4.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include a bipolar disorder and PTSD.  

5.  A disorder of the cervical spine first manifested many years after military service and is unrelated to any in-service event, including alleged exposure to ionizing radiation or herbicides. 

6.  Diabetes mellitus first manifested many years after military service and is unrelated to any in-service event, including exposure to ionizing radiation or herbicides.  

7.  Hypertension first manifested many years after military service and is unrelated to any in-service event, including exposure to ionizing radiation or herbicides.

8.  GERD first manifested many years after military service and is unrelated to any in-service event, including exposure to ionizing radiation or herbicides.

9.  Metastatic skeletal disease, claimed as due to radiation, first manifested many years after military service and is unrelated to any in-service event, including exposure to ionizing radiation or herbicides. 

10.  At the time of his death, the Veteran was not service-connected for any disability and the medical evidence establishes that Veteran's death due to cancer of the pancreas and liver was unrelated to military service; and the Veteran did not have any disability related to military service which caused or substantially and materially contributed to his death.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for a low back disorder and for a bipolar disorder, claimed as PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include a bipolar disorder and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for a disorder of the cervical spine are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).  

5.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).  

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

7.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

8.  The criteria for service connection for metastatic skeletal disease, claimed as due to radiation, are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

9.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties as to the claims for the service connection claims and to reopen the claims for service connection for a low back disorder and service connection for a psychiatric disorder by letter in January 2011, which included information as to how to substantiate claims for a TDIU rating and special monthly compensation (SMP), prior to the initial August 2012 rating decision.  He was informed of the reasons for the prior denials of service connection for a low back disorder and a psychiatric disorder.  This included informing him of how disability ratings and effective dates are assigned.  Dingess, Id.

The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist.  

Moreover, the claims for service connection for a low back disorder and for an acquired psychiatric disorder are to be adjudicated de novo in light of the submission of new and material evidence.  

In the context of a claim for service connection for the cause of a Veteran's death, notice to the claimant must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, the appellant was provided VCAA compliant notice as to the claim for service connection for the cause of the Veteran's death by RO letter in May 2012, prior to the initial August 2012 rating decision.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The Veteran's service treatment records (STRs) of both periods of military service are of record.  Moreover, each service department, the Army and the Marines, have reported that there are not records documenting the Veteran's in-service exposure to radiation.  

Also, the Veteran's VA treatment records are on file, as are relevant postservice private clinical records.  The Veteran and the appellant declined to testify in support of the claims.  Records from the Social Security Administration (SSA) are on file and those which are in Spanish have been translated into English.  

As to the application to reopen the claim for service connection for a low back disorder and for an acquired psychiatric disorder, to include a bipolar disorder and PTSD, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  As to the claims for service connection which are addressed herein on the merits, no medical opinion has been obtained because there is no corroboration of the bare allegation that the Veteran was, in a manner which neither the Veteran or the appellant has ever specified, exposed to ionizing radiation, herbicides or any other "chemical" (as alleged by the appellant) during either period of military service.  The connection between any such exposure and any other events during service, e.g., strenuous activity or minor injuries, and the development of the claimed disorders addressed herein on the merits is beyond the scope of the competence of laypersons and requires medical training, knowledge and expertise.  However, there is no such competent medical evidence of record.  Thus, VA medical opinions have not been obtained as to the claims for service connection for a disorder of the cervical spine, diabetes mellitus, hypertension, GERD, metastatic skeletal disease; and the cause of the Veteran's death.  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 


Background

The examination for entrance into the Veteran's first period of service revealed no pertinent abnormality and his blood pressure was 140/70.  In an adjunct medical history questionnaire he reported having had a fracture of the right forearm but that there were no sequelae.  

In November 1979 the Veteran fell on his left knee, sustaining a bruise and for which he was to be given a physical profile limiting his duties for seven days.  In November 1980 his head struck a windshield but he had no loss of consciousness, and sustained superficial abrasions of the left hand.  His blood pressure was 156/104.  His injuries were minor but he would not be fit for "jumping" the next day.  In February 1981 he twisted his left ankle and had some swelling but no deformity.  The assessment was a left ankle sprain, for which he was given an Ace wrap and he was to have limited duties for five days.  In March 1981 he again sprained his left ankle, for which he was given an Ace wrap and he was to have limited duties for three days.  In May 1981 he complained of a sore tailbone from a parachute jump one month earlier.  He had tenderness and slight swelling of the lower lumbar region.  He was to be given a physical profile to preclude running and prolonged marching or standing for ten days. In May 1982 he twisted his right knee and testing of ligaments, while painful, revealed his knee was stable.  The assessment was a sprain of the right lateral collateral ligament.  In July 1982 he had left ankle pain after twisting it.  He was to have an X-ray to rule out a fracture of a tarsal bone.  

Examination in December 1985 for enlistment into his second period of service, in the Marines, revealed no pertinent abnormality and his blood pressure was 134/84.  In April 1986 the Veteran injured his left elbow while practicing with a pugil stick.  On examination his blood pressure was 120/90.  A left elbow X-ray was negative.  He bruised his left thumb in May 1986, and sustained superficial abrasions of the left forearm and elbow later that month while repelling down a rope.  On examination his blood pressure was 108/80 and later that day it was 150/96.  Later that month his blood pressure was 134/56 and even later that month it was 124/78.  In February 1987 he had minor abrasions of both legs and the left 3rd finger.  His blood pressure was 110/80.  His blood pressure reading in May 1987 was 120/80, in June 1987 it was 132/80, and in August 1987 it was 120/70.  

The Veteran sprained his left ankle in August 1987, and a week later he still complained of pain but the ankle was stable.  In October 1987 he had low back pain after running.  On examination his blood pressure readings were 140/90 and 124/90.  The assessment was acute heat exhaustion.  When seen for an upper respiratory infection (URI) in July 1988 his blood pressure was 116/78.  In August 1988 his blood pressure was 123/79.  

In March 1989 the Veteran reported having severe low back pain for 5 days.  He reported that at times the pain radiated to his hips.  On examination he was neurologically intact.  His blood pressure was 112/70.  Straight leg raising was positive, bilaterally, at 90 degrees while sitting, and he had low back pain on flexion.  The assessment was a resolving low back syndrome.  Later that month he had low back pain on left lateral bending and there was decreased lateral motion to each side.  Neurologically he was within normal limits.  His blood pressure was 130/82.  The assessment was low back syndrome, for which he was given Parafon Forte.  Later in March 1989 he had low back pain.  He denied a history of numbness or tingling.  He had been on limited duty, which was extended for three days.  His blood pressure was 130/80.  

In July 1989 the Veteran complained of left elbow pain, similar to his prior complaints, after repelling.  His blood pressure was 126/82.  After an examination the assessment was left elbow pain of unknown etiology.  In September 1989 he slipped on a rock and twisted his right ankle.  It was reported that in the past he had torn ligaments in the ankle but had never broken it.  X-ray series of the right ankle revealed torn ligaments.  The assessment was secondary ankle sprain, for which he was given a splint to wear for 2 days.  When followed up in October 1989 he reported that he could walk on the right ankle but had pain going up or down ladders.  On examination his right ankle appeared intact.  His blood pressure was 110/70.  The assessment was a resolving secondary ankle sprain.  

On examination for separation from the Marines in February 1990 there was no pertinent abnormality.  

In the Veteran's original claim for VA compensation, VA Form 21-526, received in September 2006, he claimed service connection for, in pertinent part, a back condition, PTSD, and conditions of the knees and ankles.  

On VA orthopedic examination in January 2007 it was reported that the Veteran's medical history included a bipolar disorder, not otherwise specified (NOS), cocaine abuse, counseling on substance use and abuse, diabetes mellitus, type II or unspecified, with onset in January 2002, and high blood pressure.  He had not intended to claim service connection for disability of the knees.  As to his ankles he reported having had several sprains in the field, from parachute jumps and marches but had not sought treatment after service, although the problems had progressively worsened.  He had been a parachute jumper for 4 years and in the Marines he was an infantryman for 4 years.  Postservice he had been a "civil" nurse for 7 to 8 years but had retired due to disability from having a bipolar disorder, and for which he was receiving SSA disability benefits.  

X-rays of the right ankle revealed only a right calcaneal spur.  X-rays revealed mild straightening of normal lordosis but mild joint space narrowing at L5-S1.  
After an examination the medical opinion was that the Veteran's problems during both periods of service as to his knees and ankles were acute and transitory, and resolved with the in-service treatment given.  He was seen once during service due to pain at the tailbone but the Veteran reported that a lumbar CT scan after service, due to a job related low back injury, had found discogenic disease.  The diagnoses included lumbar herniated nucleus pulposus (HNP), by history; lumbar myositis; and muscle spasms associated with disc space narrowing at L5-S1.  The examiner's opinion was that the Veteran's bilateral knee and right ankle conditions were not caused by or the result of or secondary to complaints during military service.  The left ankle condition was less likely as not related to military service.  

VA outpatient treatment (VAOPT) records in 2006 and 2007 show that the Veteran was seen twice in 2006 for episodes of chest pain and on each occasion it was noted that his medical problems were diabetes, hypertension, and a bipolar disorder.  In June 2007 it was noted that he had renal insufficiency.  

An August 2007 rating decision denied service connection for a low back disorder and for a bipolar disorder and PTSD, of which the Veteran was notified by letter that month and which he did not appeal. 

The evidence received since the August 2007 rating decision and the Veteran's claim for service connection for other disabilities and for other VA benefits, arises from his December 2010 statement, VA Form 21-4138, Statement in Support of Claim, in which he claimed a TDIU rating and service connection for all disabilities referred to in an enclosed statement from Dr. N. O. of December 2010.  

The statement from Dr. N. O. reflects that the Veteran had a history of "disc problems, bipolar, DM [diabetes mellitus], HBP [high blood pressure or hypertension], GERD [gastroesophageal reflux disease], and metastatic skeletal disease."  He was incapacitated, bedridden, and on radiotherapy.  It was reported that the Veteran's back problems had begun during service and worsened over time.  There was an accompanying description of signs and symptoms from his back disability.  Imaging studies had revealed L4-5 and L5-S1 disc protrusion.  Reportedly, he had injured his back during service as an infantryman and machine gunner, and in jumps with an airborne unit.  He had continuous muscle spasm and also had pain, numbness, and [decreased] pinprick sensation in the lower extremities.  Due to constant back pain he had marked decrease in interest and pleasure in most activities.  His service duties as an infantryman and machine gunner required continuous bending, carrying, and lifting weights and he also had landing from parachute jumps, all of which put a lot of strain on his back, causing continuous spasm and inflammatory changes, which in the long term could cause degenerative changes of the spinal column.  This could cause bad posture and loss of correct alignment as well as loss of curvature of cervical, thoracic, and lumbar lordosis which would put more stress on one side of the spine than the other and could lead to disc bulging and herniation, with resultant radiculopathy and neuropathy.  

The private physician concluded by stating that "it is more probable than not that his back problem, as his nervous problem are service connected secondary to his duties while on active service."  

In the appellant's claim for death benefits, VA Form 21-534, received in March 2011 she reported that during service the Veteran had been exposed to chemicals and radiation.  

The death certificate reveals that the Veteran died in March 2011 and the immediate cause of death was carcinoma of the pancreas due to liver metastatic disease.  

Entered into Virtual VA on July 11, 2011, is a statement from the appellant referencing the Veteran's DD 214 as to his exposure to Agent Orange.  However, the Veteran did not serve during the Vietnam Conflict and his DD 214s and all other service records do not indicate that the Veteran was ever in the Republic of Vietnam and do not otherwise suggest that he served at any duty station where herbicides were used or stored.  

Similarly, although asked to explain the circumstances of any alleged in-service exposure to ionizing radiation, neither the appellant nor the Veteran provided any information concerning any alleged in-service ionizing radiation exposure.  In an August 2012 statement the appellant merely reported that the Veteran had always told her that he had been exposed to radiation during service but she had no other information concerning that matter.  Likewise, neither of them ever provided information as to any putative in-service exposure to herbicides.  

Private medical records in 2010 show that the Veteran had metastatic disease which had spread to his bones and to his internal organs.  MRIs of the thoracic and lumbosacral spinal segments were taken in 2010 to "rule out metastases/myeloma" and found a fracture of the 6th thoracic vertebra and disc protrusion at L4-5 and L5-S1.  

VA electronic treatment (CAPRI) records in 2010 and 2011 show that the Veteran's medical problems, for some of which he received VA treatment, were, in pertinent part, a bipolar disorder, not otherwise specified (NOS); cocaine abuse; a history of tobacco use; diabetes mellitus, Type II or unspecified, with onset in January 2002; high blood pressure; low back pain; episodic alcohol abuse; renal failure; degeneration of intervertebral disc; malignant neoplasm of pancreas; and spinal cord compression.  He was also followed up after chemotherapy.  In January 2011 it was noted that the Veteran had recently been diagnosed with pancreatic cancer with multiple bone metastasis after presenting with paresthesias and sharp stabbing lumbar back pain that radiated along his entire lower extremity.  Also in that month it was noted that he had a history of pancreatic cancer with metastatic lesions to bone.  He had been bedridden since October 2010, and was dependent on others for all activities of daily living.  That same month it was noted that three (3) months earlier he started to have lower back pain, abdominal pain, and nausea and was admitted in November with a diagnosis of spinal cord compression, and lesion in T6-T7.  X-rays had revealed adenocarcinoma of pancreas. A PET scan revealed multiple bone lesions. He received 13 radiotherapy treatments.  Also, it was noted that in January 2010 he had been admitted for palliative care due to metastatic prostate cancer and lower body paralysis.  He had been sad since five (5) months ago when he became paralyzed.   A psychiatric evaluation revealed diagnoses of depression associated to medical condition, an adjustment disorder, and bipolar disorder type 2.  He presented with signs and symptoms of depression associated with his medical condition, the trigger being problems adjusting to lower body paralysis.  His pancreatic cancer was also highly associated to the development of depression.  

SSA records show that the Veteran was awarded disability benefits because of a bipolar disorder which had caused him to have outbursts of anger and violence, and even threatening his supervisors at his job at a psychiatric hospital, reportedly as a male nurse.  He had been treated for a bipolar disorder since January 2005.  He was hospitalized at a private facility in Puerto Rico in December 2004 for psychiatric disability, and the diagnoses were a bipolar disorder, and "hypertensive diabetes."  

The Veteran underwent VA hospitalized from January 2011 until he expired.  

The Veteran's death certificate reflects that the immediate cause of his death was carcinoma of the pancreas due to "liver metastatic disease."  

On Form RRAIS, received in June 2012 the appellant indicated that the Veteran had been present at an unknown number of nuclear tests but she did not know the names of the operations or test-shot code names.  

In July 2012 the Army Dosimetry Center reported that after researching for records of exposure of the Veteran to ionizing radiation, no records could be located for him.  That same month the Naval Dosimetry Center reported that there were no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as cancer and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Herbicides

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

However, note 2 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Radiation

Absent affirmative evidence to the contrary, radiogenic diseases shall be service-connected if they become manifest in a radiation-exposed veteran at any time even if there is no evidence the disease during the period of service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.307, 3.309.  A radiation-exposed veteran is one who participated in a radiation-risk activity which includes internment as a prisoner of war in Japan, occupation of Japan, onsite participation in nuclear tests.  38 C.F.R. § 3.309(d)(3). 

The list of radiogenic diseases, i.e., diseases which may be induced by ionizing radiation, includes all forms of cancer and all forms of leukemia except chronic lymphatic (lymphocytic) leukemia.  This specific cancers listed, anatomically, are the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, salivary gland, ovaries, tumors of the brain and central nervous system, rectum, and prostate.  It also includes multiple myeloma, and lymphomas (except Hodgkin's disease), posterior subcapsular cataracts, non-malignant thyroid nodular disease, and parathyroid adenoma.  38 C.F.R. § 3.311(b)(2).  The time limits for manifestation of a radiogenic disease after exposure is 5 years of more except bone cancer which must manifest within 30 years, leukemia may manifest at any time, and posterior subcapsular cataracts must manifest 6 month or more.  38 C.F.R. § 3.311(b)(4).  

Neither the veteran nor the veteran's survivors may be required to produce evidence substantiating exposure if the information in the veteran's service records or other records maintained by the Department of Defense is consistent with the claim that the veteran was present where and when the claimed exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).  

If a claimant alleges exposure due to a non-listed form of radiation-risk activity, a request will be made for any available records concerning in-service radiation exposure, after which a radiation dose estimate will be made by the Under Secretary of Health.  38 C.F.R. § 3.311(a)(2)(iii).  

Nonetheless, if a claim is based on a disease other than one of the listed radiogenic, VA shall consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(d).  Additionally, a claimant is not precluded from proving that a veteran has a disability as a result of in-service exposure to ionizing radiation despite the fact that the claimed disability is not a listed radiogenic disease.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed.Cir. 1994).   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity 7of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Although the appellant has suggested that the Veteran was present at some unspecified nuclear tests, the fact is that the Veteran's military service commenced after the end of the nuclear testing program.  38 C.F.R. § 3.309(d) reflects that the nuclear testing program commenced in 1945 and continued through August 1962.  However, the Veteran's military service did not commence until July 1979, more than a decade after the end of the nuclear testing program.  

The appellant has not cited or submitted competent scientific or medical literature supportive of any link between ionizing radiation exposure and any claimed disability.  38 C.F.R. § 3.311(i)(4).  Also, she has not submitted medical opinion evidence to support a causal link between service (to include ionizing radiation exposure in service) and any claimed disability, to potentially support service connection on that basis.  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  

Moreover, no information was provided as to any alleged in-service exposure to ionizing radiation and the respective service departments have stated that there is no documentation of any in-service ionizing radiation exposure.  The Board concludes that the service records are not consistent with the claim that the Veteran was exposed to ionizing radiation as a paratrooper and infantryman.  

Accordingly, there has been no development of this case under the guidelines within 38 C.F.R. § 3.311, such as obtaining a dose estimate as to possible or potential ionizing radiation exposure or a medical opinion regarding any possible nexus between in-service exposure to ionizing radiation and any claimed disability.  

Similarly, the Veteran did not serve during the Vietnam Conflict; therefore he cannot be presumed to have been exposed to herbicides, e.g., Agent Orange, on that basis.  No other information or details have been provided which would even remotely suggest that the Veteran was exposed to herbicides during either period of service and, so, he cannot be so presumed to have been exposed to herbicides on a basis of exposure other than in Vietnam.  

Rather, the Veteran's original claim for service connection received in December 2010 was accompanied by a December 2010 statement from a private physician and in his claim he stated he sought service connection for the disabilities described in that physician's statement.  

Effectively, the only evidence regarding possible in-service exposure to ionizing radiation as well as possible in-service exposure to herbicides, e.g., Agent Orange, and the development of the claimed disabilities are the unsupported lay statements of the Veteran and the appellant in which it is speculated that such exposure caused the claimed disabilities.  Implicitly, it is asserted that this is the case because there is no other possible cause or etiology of the claimed disabilities, particularly the Veteran terminal cancer.  However, the possible cause(s) or etiology(ies) of the claimed disabilities, including the terminal cancer, are not capable of mere causal lay observation.  Thus, the lay speculation is not competent evidence that alleged ionizing radiation or putative herbicide exposure during service caused the manifestation or development many years after service of the claimed disabilities, including the terminal cancer.  Rather, this requires medical expertise which a layman does not generally possess.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (restating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.) (quoting Jandreau, 492 F.3d at 1377); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To the extent that some of the records on file indicate that the Veteran was a male nurse, and to this extent suggest that he had medical training, the Veteran during his life time never offered any medical viewpoint, much less opinion, as to there being a relationship between his military service, including any event during service such as herbicide or radiation exposure, and his later development of a disorder of the cervical spine, diabetes mellitus, hypertension, GERD, or metastatic skeletal disease.  

There is no competent medical or lay evidence linking any alleged in-service ionizing radiation exposure or putative service herbicide exposure to any disability for which service connection is claimed.  


Reopening

Historically, an August 2007 rating decision denied service connection for a low back disorder and for a bipolar disorder and PTSD, of which the Veteran was notified by letter that month and which he did not appeal. 

Following the August 2007 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the March 2005 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  Thus, that decision if final. 

The Veteran applied to reopen the previously denied claims but the August 2012 rating decision which is appealed found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Here, the new statement from Dr. N. O. suggests that the Veteran's low back disability may be due to in-service physical stresses and that the Veteran's psychiatric disability may be related to either job-related in-service stress or to the impact of signs and symptoms as well as disability from the claimed low back disability.  

Thus, the old and new evidence, taken together, establish the possibility that a low back disability and an acquired psychiatric disorder, to include a bipolar disorder and PTSD, may be related to the Veteran's military service.  

Therefore, there is new and material evidence on file and, so, the claims for service connection for a low back disability and for an acquired psychiatric disorder, to include a bipolar disorder and PTSD, are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Cervical Spine Disorder

Although the private medical opinion of Dr. N. O. speculated that the Veteran's physical activities and injuries from parachute jumps could eventually cause misalignment of the spine, including the cervical spine, there is no clinical evidence that the Veteran ever had any pathology of the cervical spine.  Even Dr. N. O. did not state that the Veteran had any cervical spine pathology.  The evidence suggests that the Veteran's cancer metastasized to his lumbar spine.  To the extent that the Veteran may possibly have had, at his death, tumors or cancer which metastasized to his cervical spine, his cancer was of postservice origin and not shown to be related in any way to his military service.  Accordingly, service connection for a cervical spine disorder is not warranted. 

Diabetes Mellitus

It is undisputed that the Veteran had diabetes prior to his death but the evidence is clear that it first manifested many years after the February 1990 termination of his last period of military service.  As discussed above, there is no credible evidence that the Veteran was ever exposed to any herbicides during his military service and it is neither shown nor contended that diabetes was related to any in-service ionizing radiation exposure, which the Board also finds he was not exposed to during military service.  

Diabetes stems from pathology of the pancreas and the inability of the pancreas to secrete insulin.  Significantly, in this case, the Veteran developed pancreatic cancer.  To the extent that diabetes may have been aggravated by nonservice-connected pancreatic cancer, this is not a basis for service connection.  Accordingly, service connection for diabetes mellitus is not warranted.  

Hypertension

Note 1 to 38 C.F.R. § 4.104, Diagnostic Code 7101 states that "[h]ypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  

During the Veteran's first period of military service he had a single, and isolated, elevated diastolic blood pressure reading of 104.  Thereafter, during his second period of military service he had three borderline diastolic blood pressure readings of 90mm. which were intermingled with other blood pressure readings that were within normal limits.  One such borderline reading was in April 1986, and two were on the same day in October 1987.  After the last borderline diastolic reading during the second period of service, in October 1987, he had eight (8) further blood pressure readings which were within normal limits.  In other words, the Veteran did not have elevated or even borderline diastolic readings taken two or more times on at least three different days.  

The earliest evidence of a diagnosis of hypertension is many years after the termination of the Veteran's last period of military service.  Hypertension, standing alone and not the result of diabetes-induced renal disease, i.e., essential hypertension, is not found among the complications of diabetes mellitus.  Flynn v. Brown, 6 Vet. App. 500, 506 (1994).  The evidence shows that at about the time or after that the Veteran developed diabetes, he developed renal dysfunction and eventually hypertension.  However, the evidence simply fails to establish that his hypertension was in any way related to his military service.  Thus, service connection for hypertension is not warranted.  

GERD

The STRs are completely negative for GERD.  The earliest evidence of GERD is Dr. N. O.'s statement which merely noted that the Veteran had GERD and had had military service.  Such a statement, which only states two facts, simply does not rise to the level of being a medical opinion inasmuch as Dr. N. O. offers nothing which would indicate that there was a nexus, i.e., connection, of any kind between the two facts, i.e., the GERD and military service.  Simply stated, the Veteran is shown to have had GERD at a point in time many years after service but this alone does not in any way establish that it was incurred or in any way related to the Veteran's military service.  So, service connection for GERD is not warranted.  

Metastatic Skeletal Disease

As noted above, there is no credible evidence that the Veteran was exposed to ionizing radiation during either period of military service.  It is undisputed that he developed cancer many years after his military service, and that the cancer spread, i.e., metastasized, to his bones (skeletal structure).  


Dr. N. O.'s statement merely noted that the Veteran had metastatic skeletal disease and that he had had military service.  Such a statement simply does not rise to the level of being a medical opinion inasmuch as Dr. N. O. offers nothing which would indicate that there was a nexus, i.e., connection, of any kind between the Veteran's metastatic skeletal disease and his military service.  Simply stated, the Veteran is shown to have had metastatic skeletal disease at a point in time many years after service but this alone does not in any way establish that it was incurred or in any way related to the Veteran's military service, including any putative in-service exposure to ionizing radiation or herbicide exposure.  So, service connection for metastatic skeletal disease is not warranted.  

Service Connection For the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, competent evidence must be presented that relates the fatal cause or causes to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  A claimant may establish a nexus to service for a cause of death even where service connection was not granted during the Veteran's lifetime.  

The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related. For a service-connected disability to be a "contributory cause" of death, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

The claims files reflect that the Appellant and the Veteran were married at the time of the Veteran's death and that at that time service connection was not in effect for any disability.  The death certificate shows that the immediate cause of his death in March 2011 was carcinoma of the pancreas due to metastatic liver disease.  

The Board has considered each provision of 38 C.F.R. § 3.312.  As set forth in 38 C.F.R. § 3.312(a), VA must determine whether a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(b) provides the definition of a principal cause of death.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

After a careful analysis of all the facts and circumstances surrounding the death of the Veteran, the Board concludes that the Veteran's claimed disabilities were not a principal or contributory cause of death. 

For the reasons explained, the preponderance of the evidence is against a finding that a disorder related to military service contributed substantially or materially to the Veteran's death or to acceleration of the Veteran's death.  The Board also finds that no disorder which caused or contributed to the Veteran's death may be presumed related to the Veteran's service, as there was no sign, symptom or diagnosis of any form of cancer during service or within an applicable presumptive period following the Veteran's discharge from his last period of service in February 1990.  Moreover, the Board has found that he was not exposed to ionizing radiation or herbicides during either period of military service and, so, service connection cannot be granted on the basis of any presumption related to such exposures.  

Although the Board is not at this time adjudicating the claims for service connection for a low back disorder or service connection for an acquired psychiatric disorder, it is clear that neither of these could have given rise to the Veteran's overwhelming and fatal cancer.  Accordingly, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied. 


ORDER

New and material evidence having been submitted as to the Veteran's claims for service connection for a low back disability and for service connection for an acquired psychiatric disorder, to include a bipolar disorder and PTSD, those claims are reopened and to this extent only those claims are granted.  

Entitlement to service connection for a disorder of the cervical spine; diabetes mellitus; hypertension; GERD; metastatic skeletal disease is denied.  

Entitlement to service connection for the cause of the Veteran's death is denied. 


REMAND

The VCAA notice to the Veteran provided information as to how to substantiate a claim for special monthly pension (SMP).  Such an award required wartime service.  Here, the Veteran had only peacetime service.  Neither he nor the appellant have been provided VCAA notice as to how to substantiate a claim for SMC A&A/HB.  

The private medical statement of Dr. N. O. suggests that the Veteran, prior to his death, had a psychiatric disorder stemming from stress from his in-service duties and from his physical disabilities which included low back disability stemming from physical stress or trauma during service.  

However, it must be noted that Dr. N. O. did not address the Veteran's having had postservice low back trauma for which the Veteran was compensated by workers compensation.  Significantly, records relative to that claim and all postservice treatment for low back disability relative to worker's compensation are not on file.  

Thus, the complete treatment records of Dr. N. O. and all records relating to the claim for workers compensation and medical treatment pertaining thereto should be obtained.  

Once  this information has been received, VA medical opinions should be obtained addressing the etiology of the Veteran's psychiatric and low back disabilities, as well as any neuropathy or radiculopathy stemming from low back disability.  

Because any adjudication of the claims for service connection for low back and psychiatric disability could impact upon the claims for service connection for neuropathy of all extremities and service connection for radiculopathy of the upper extremities and the right lower extremity, as well as the claims for a TDIU rating and for SMC A&A/HB, adjudication of those claims must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate VCAA notice as to the claim for SMC A&A/HB.  

2.  Send the appellant a letter informing her that she may submit additional evidence in support of any claims and request that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence that is not currently of record.  

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

If she responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the appellate record.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Contact the appellant and request that she provide as much clarifying information as to all postservice claims by the Veteran for workers compensation for low back disability stemming from any work-related injury, to include the inclusive dates of treatment or hospitalization from any and all sources.  If possible this should include the claim number or docket number of any such claim and the name of the authority with which such claim was filed.  

The appellant should be requested to execute any needed authorizations or releases needed to obtain such information.  

Then, the appropriate steps should be taken to obtain such records. 

4.  A VA medical opinion should be obtained which addresses the etiology of the claimed low back disability and, specifically, to determine whether (a) it was as likely as not that any low back disability, including any disc disease or arthritis, was incurred during active service, to include being due to any event during service, including repeated parachute jumps or other physical stresses; and (b) whether it was as likely as not that any low back disability, including any arthritis, manifested within one year of discharge from active service in February 1990; and (c) whether it was as likely as not that any low back disability, including DJD or disc disease, was due to postservice work-related injury; and (d) whether it was as likely as not that any low back disability, including DJD or disc disease, was due to postservice onset of cancer which metastasized to the spine; or (e) any combination of the foregoing.  

The evaluator is also requested to opine as to whether the Veteran had any neuropathy of any extremity or radiculopathy of any extremity and, if so, the etiology of such, to include whether a distinction can be made between any neuropathy due to diabetes and  any neuropathy or radiculopathy due to spinal pathology, including spinal pathology stemming from any metastatic disease or from in-service injury.  

In this regard the attention of the individual providing the opinion is drawn to the December 2010 statement of Dr. N. O.  Any comment which the evaluator can provide as to that private opinion would be appreciated, to include any observation as to the absence of reference in the private opinion of any mention of the Veteran's having had a postservice work-related low back injury and metastasis of cancer to the bone.  

The claims folder must be made available and reviewed by the medical personnel rendering the opinion.  This must include a review the evidence of record, the Veteran's statements, and the clinical evidence.  

The evaluator should explain the rationale for all opinions and it would be helpful if the evaluator would support his or her opinion with references to the medical records, past clinical findings, or appropriate medical literature.  

If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

5.  A VA medical opinion should be obtained which addresses the etiology of the claimed psychiatric disability, and, specifically, to determine whether (a) it was as likely as not that any acquired psychiatric disability, was incurred during active service or was due to any event during service, including putative stress from the Veteran's job duties and (b) whether it was as likely as not that the Veteran had a psychosis (noting that no form of a bipolar disorder is considered by VA to be a psychosis), which manifested within one year of discharge from active service in February 1990; and (c) whether it was as likely as not that any acquired psychiatric disorder was due to or aggravated by physical disabilities and, if so, which physical disabilities, including low back disability (and any radiculopathy stemming therefrom) of service origin, postservice work-related injury (and any radiculopathy stemming therefrom); or low back disability due to metastatic disease which spread to the spine (and any radiculopathy stemming therefrom); and (d) whether it was as likely as not that any acquired psychiatric disability was as likely as not due to postservice onset of cancer which metastasized to the spine; or (e) any combination of the foregoing.  

In this regard the attention of the individual providing the opinion is drawn to the December 2010 statement of Dr. N. O.  Any comment which the medical personnel provide as to that private opinion would be appreciated, to include any observation as to the absence of reference in the private opinion as to the psychiatric impact of the Veteran's terminal cancer.  

The claims folder must be made available and reviewed by the medical personnel rendering the opinion.  This must include a review the evidence of record, the Veteran's statements, and the clinical evidence.  

The evaluator should explain the rationale for all opinions and it would be helpful if the evaluator would support his or her opinion with references to the medical records, past clinical findings, or appropriate medical literature.  

If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

6.  Readjudicate the claims for service connection for a low back disability; an acquired psychiatric disability, to include a bipolar disorder and PTSD, neuropathy of all extremities; radiculopathy of the upper extremities and right lower extremity; a TDIU rating; and SMC A&A/HB.  

7.  If any of the claims remain denied, issue a Supplemental Statement of the Case (SSOC) and provide the appellant the appropriate period of time within which to respond, if she so desires.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


